                             Case 1:19-mj-00036-HKS Document 1 Filed 03/05/19 Page 1 of 15
AO 106(Rev. 04/10) Application for a Search Warrant



                                                                                                                 trict
                                                                                              for the                               (         MAR 0 5 RO19
                                                                       Western District of New York

                                                   In the Matter of the Search of
                               (Briefly describe the property to be searched or identify the pefson by name and address.)


 iPhone seized from Yanyan Lesser at the Peace Bridge Port of Entry on                                                                                     . •? /
 February 22, 2019                                                                                                                                     19-mj-v3
                                                    APPLICATION FOR A SEARCH WARRANT

       I, a federal law enforcement officer or an attorney for the government, request a search warrant and state
under penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location)'.


 iPhone seized from Yanyan Lesser at the Peace Bridge Port of Entry on February 22, 2019
 See Attachment A


located in the Western District of New York, there is now concealed (identify the person or describe the property to be seized)'.
 See Attachment B Items to be Searched for and Seized.

The basis for search under Fed. R. Crim. P. 41(c) is (check one ormore)'.
       K evidence of a crime;
             El contraband, fruits of crime, or other items illegally possessed;
             El property designed for use, intended for use, or used in committing a crime;
             □ a person to be arrested or a person who is unlawfully restrained.
The search is related to a violation of 18 USC 875(c) and 18 USC 373 [statutory violation(s)].

The application is based on these facts;

             El    continued on the attached sheet.
             □     Delayed notice of      days (give exact ending date if more than 30 days:                                                            J is
                   requested under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                                                            Applicant's signature

                                                                                                            CHARLES S. TOLIAS
                                                                                                            SPECIAL AGENT
                                                                                                            HOMELAND SECURITY INVESTIGATIONS
                                                                                                                            Printed name and title




Sworn to before me and signed in my presence.

Date:         March./ .2019
                                                                                                                             ^Judge s signature


                                                                                                              lONORABLE H. KENNETH SCHROEDER, JR.
City and state: Buffalo. New York                                                                           UNITED STATES MAGISTRATE JUDGE
                                                                                                                            " Printed name and Title
            Case 1:19-mj-00036-HKS Document 1 Filed 03/05/19 Page 2 of 15




                  AFFIDAVIT IN SUPPORT OF SEARCH WARRANT



STATE OF NEW YORK )
COUNTY OF FRIF    )                 SS:
CITY OF BUFFALO   )



       I, CHARLES S. TOLIAS, having been first duly sworn, do hereby depose and state

as follows;




       1.      I am employed as a Special Agent with the U.S. Department of Homeland

Security, Homeland Security Investigations (HSI), and have been employed in that capacity

since December 2008.1 am currently assigned to HSI, Buffalo, New York. Before that time,

I was employed as a Customs and Border Protection Enforcement Officer for approximately

six years. As a Special Agent, I am a federal law enforcement officer within the meaning of

Rule 41(a)ofthe Federal Rules of Criminal Procedure, that is, an officer ofthe United States

who is empowered by law to conduct investigations of, and to make arrests for, offenses in

violation ofthe United States Code.




       2.      I am conducting an investigation related to violation of the following statutes:

18 U.S.C. § 875 (c)(Interstate communication of threats); 18 U.S.C. § 373 (solicitation to

commit a crime of violence), that is, stalking with the intent to seriously injure, in violation

of 18 U.S.C. 2261A(a). I have probable cause to believe that evidence related to the above

offenses is located on Yanyan LFSSFR's telephone, using phone number (716) 348-7008

(Subject Device) as more fully described and pictured in Attachment A.
            Case 1:19-mj-00036-HKS Document 1 Filed 03/05/19 Page 3 of 15




       3.      Consequently, I am submitting this affidavit in support of a search warrant

authorizing the search of the Subject Device. I am requesting authority to search the Subject

Device, including Subscriber Identity Modules, or SIM cards, contained therein, for the items

specified in Attachment B.



       4.      Because this affidavit is being submitted for the limited purpose ofestablishing

probable cause for a search warrant authorizing the search of the aforementioned Subject

Device for the items specified in Attachment B hereto, I have not included each and every

fact known to me concerning this investigation. I have set forth only the facts that I believe

are necessary to establish probable cause to believe that the Subject Device, which was found

in the possession of Yanyan LESSER on February 22, 2019, contain evidence relating to the

commission of violations of 18 U.S.C. § 875(c)(Interstate communication ofthreats) and 18

U.S.C. § 373 (solicitation to commit a crime of violence).



                             Snmmarv of Relevant Tprhnology

       5.      A cellular telephone or mobile telephone is a handheld wireless device used

primarily for voice communication through radio signals. These telephones send signals

through networks oftransmitter/receivers called "cells," enabling communication with other

cellular telephones or traditional "land line" telephones.      A cellular telephone usually

includes a "call log," which records the telephone number, date, and time of calls made to

and from the phone.
             Case 1:19-mj-00036-HKS Document 1 Filed 03/05/19 Page 4 of 15




        6.       In addition to enabling voice communications,cellular telephones offer a broad

range of other capabilities. These capabilities include, but are not limited to: (a) storing

names and phone numbers in electronic "address books";(b)sending, receiving, and storing

text messages and emails; (c) taking, sending, receiving, and storing still photographs and

videos; (d) storing and playing back audio files; (e) storing dates, appointments, and other

information on personal calendars; and (f) accessing and downloading information from the

Internet.      Cellular telephones may also include global positioning system ("GPS")

technology for determining the location of the device.



        7.       A Subscriber Identity Module, more commonly referred to as a SIM card, is a

removable memory chip that is used in some models of cellular telephones. The SIM card

is capable of holding a variety of personal data including telephone numbers, text messages,

images, and billing information. The SIM card can be moved from one cellular phone to

another and will display the saved data on each compatible phone into which it is inserted.



                                   Facts Snpportmg Probable Cause

        8.       On February 19, 2019, HSI St. Paul, Minnesota, received information that

between February 14, 2019, and February 19, 2019, an unidentified subject utilizing the

moniker "TREEl" conspired with an unknown subject on a dark web site named Website #1

to commit a crippling assault of a subject (G.Z.) residing in Orlando, Florida.^ "TREEl"


1 The actual name of Website #Iis known to law enforcement. The site remains active and disclosure ofthe
name ofthe site would potentially alert users to the fact that law enforcement action is being taken against the
site, potentially provoking users to notify other users oflaw enforcement action, flee, and/or destroy evidence.
Accordingly,for purposes of the confidentiality and integrity of ongoing investigations, specific names and
other identifying factors have been replaced with generic terms.
            Case 1:19-mj-00036-HKS Document 1 Filed 03/05/19 Page 5 of 15




directed what was believed to be a hitman found via Website #1 to break G.Z.'s bones and

leave him permanently confined to a wheelchair or crutches.



       9.      On February 16,2019,"TREEl"transferred approximately 1.26 Bitcoin(BTC)

(approximately $4,577.51 USD)to a BTC wallet address in the control of WEBSITE #1 to

facilitate the assault. On February 19, 2019, "TREEl" conducted an additional transfer of

approximately .694 BTC (approximately $2,707.95 USD)to the same WEBSITE #1 wallet

address to further the request. In addition to the BTC transfers, "TREEl" provided a

photograph to WEBSITE #1 of an unknown individual's lower back area with the words

"broken waist" written across it.




       10.     On February 20, 2019, HSI Orlando conducted an interview of G.Z. at his

residence in Orlando, Florida. G.Z. stated that he was not aware of any threat against him,

but stated that he believed that his ex-girlffiend, Yanyan CUI,residing in Buffalo, New York

would be capable of doing something like this as she is unstable. G.Z. provided telephone

number (716) 348-7008 for CUI. G.Z. stated that he terminated his relationship with CUI

on February 10, 2019, and that he has not spoken to her since.



       11.     Law enforcement system checks show that CUI submitted a United States State

Department K1 (fiance) VISA Application in 2007.            Paul Lesser was listed on the

application. According to information provided to your affiant by Mr. Lesser, he and CUI

married and have since divorced. It is your affiant's beliefthat CUI is currently utilizing her

married name(LESSER).
          Case 1:19-mj-00036-HKS Document 1 Filed 03/05/19 Page 6 of 15



       12.    On February 26, 2019, your affiant served a DHS Summons to Verizon

Wireless for information associated to telephone number(716)348-7008. On March 4,2019,

Verizon Wireless provided the following subscriber information associated to the telephone

number:


              a.      Subscriber Name; Yanyan LESSER

              b.      Subscriber Address: 401 N Star Road, East Aurora, New York

              c.      Subscriber Status: Active

              d.      Subscriber Effective Date: 12/29/2014


              e.      Account Number: 288591735-1

              f.      IMEI: 357265097778847




       13.    On February 22, 2019, LESSER crossed at the Peace Bridge Port of Entry

located in Buffalo, New York. LESSER was the driver and sole occupant of a vehicle

bearing New York State license plate #HCA5197. LESSER stated to United States Customs

and Border Protection (CBP) that she traveled to Chinatown located in Toronto, Ontario,

Canada to eat and that she was in Canada for approximately forty minutes. LESSER further

stated that she currently resides at 401 North Road, East Aurora, New York. LESSER said

that she enjoys Canada and that it is relaxing to her as she recently broke up with her boyfriend

and that she is also going through a divorce with her husband. CBP noted that LESSER was

in possession of an Apple iPhone at the time of her crossing.



       14.    HSI Buffalo Special Agent(SA)Tolias responded to the Peace Bridge port of

entry to conduct a preview of LESSER's iPhone. LESSER stated that the iPhone in her
         Case 1:19-mj-00036-HKS Document 1 Filed 03/05/19 Page 7 of 15




possession belonged to her and that it was the only telephone that she owns. LESSER told

SA Tolias and CBP that she would unlock her Apple iPhone, but that she would not provide

her password. LESSER subsequently unlocked her iPhone.



       15.     A review ofthe home screen by SA Tolias revealed what appeared to be a TOR

application as well as a VPN application. The TOR network is an anonymous network that

can only be accessed with a special web browser, called the TOR browser. TOR stands for

"The Onion Router," a reference to the many layers in an onion. This is the portion of the

World Wide Web most widely known for illicit activities because ofthe anonymity associated

with the TOR network. The vast majority ofgoods for sale on dark web Marketplaces consist

ofillegal drugs, ofnearly every variety, openly advertised on the site and prominently visible.

In addition to illegal drugs, dark web Marketplaces openly advertise child pomography,

identity documents, firearms, hitman services, and other contraband or regulated products.

Silk Road, Dream, Hansa, and AlphaBay are examples of dark web Marketplaces known to

law enforcement that previously or currently market illicit goods and activities. WEBSITE

#1 is only accessible utilizing TOR. Bitcoin is the most common and widely accepted form

of payment for illicit activities on the dark web.



       16.    "VPN" means a virtual private network. A VPN extends a private network

across public networks like the Internet. It enables a host computer to send and receive data

across shared or public networks as if they were an integral part of a private network with all

the functionality, security, and management policies ofthe private network. This is done by

establishing a virtual point-to-point connection through the use of dedicated connections.
         Case 1:19-mj-00036-HKS Document 1 Filed 03/05/19 Page 8 of 15



encryption, or a combination of the two. The VPN connection across the Internet is

technically a wide area network(WAN)link between the sites. From a user perspective, the

extended network resources are accessed in the same way as resources available from a private

network-hence the name "virtual private network." The communication between two VPN

endpoints is encrypted and usually cannot be intercepted by law enforcement.



       17.    SA Tolias also conducted a preview of photographs contained on LESSER's

iPhone and saw what appeared to be the image ofthe unknown individual's lower back area

with the words "broken waist" written across it(as previously detailed above in paragraph 5).

SA Tolias noted that it appeared to be the same exact photograph ofthe unknown individuals

lower back area, but that the photograph did not have the words "broken waist" written across

it.




       18.    LESSER's iPhone screen subsequently locked shortly thereafter, and the

contents on the phone were no longer viewable.



       19.    LESSER had several banking withdrawal receipts in her possession

corresponding with the dates that"TREEl" conspired with the unknown subject on the dark

web site WEBSITE #1 to commit the crippling assault of G.Z.(between February 14, 2019,

and February 19, 2019). The following receipts were found in LESSER's possession:

2/15/2019


Bank of America withdrawal in the amount of$2600.00
         Case 1:19-mj-00036-HKS Document 1 Filed 03/05/19 Page 9 of 15




2/16/2019


TD Bank withdrawal in the amount of$100.00




2/18/2019


Bank of America withdrawal in the amount of$400.00




2/18/2019


Bank of Akron transaction denied (too many wrong password attempts)



      20.    A review ofchat correspondence between "TREE1" and the purported hitman

from Website #1 revealed the following messages:

             2/15/2019 Website #1 Admin;


             Hi, Please google how to buy bitcoins and find the best site for you Local

             bitcoins is ok but you need to select a trader with a good exchange rate. Best

             regards Juan admin Website #1 cyberteam



             2/15/2019 TREEl


             Hi Ijust exchanging cash into btc with trader from btc site in person.how can I

             find a btc mixer that mixes all the incoming transactions to your site?



      21.    Based on your affiants training and experience, localbitcoins.com offers an

individual a means to purchase BTC and other crypto currencies anonymously. One such

way is to purchase BTC for cash via an in-person/face to face meeting. This method ensures
         Case 1:19-mj-00036-HKS Document 1 Filed 03/05/19 Page 10 of 15



that an individual's identity remains untraceable as there is no documentation of the

transaction.




                         Electronic Storage and Forensic Analysis

       22.     Based on my knowledge, training, and experience, your affiant knows that

cellular telephones are common communication devices used by individuals engaged in dark

web and/or illicit cryptocurrency transactions. Such individuals typically store in their

cellular telephones the telephone numbers of co-conspirators, as well as text and data

messages with their co-conspirators.



       23.     Based on my knowledge, training, and experience, your affiant knows that

electronic devices can store information for long periods oftime. Similarly, things that have

been viewed via the Internet are typically stored for some period oftime on electronic devices.

This information can sometimes be recovered with forensics tools.




       24.     As further described in Attachment B, this application seeks permission to

locate not only electronically stored information that might serve as direct evidence of the

crimes described in the warrant, but also forensic evidence that establishes how the Subject

Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Subject Device because:

               a.    Data on the storage medium can provide evidence ofa file that was once
                     on the storage medium but has since been deleted or edited, or of a
                     deleted portion ofa file (such as a paragraph that has been deleted from
                     a word processing file).
        Case 1:19-mj-00036-HKS Document 1 Filed 03/05/19 Page 11 of 15




              b.     Forensic evidence on a device can also indicate who has used or

                     controlled the device. This "user attribution" evidence is analogous to
                     the search for "indicia of occupancy" while executing a search warrant
                     at a residence.



              c.     A person with appropriate familiarity with how an electronic device
                     works may, after examining this forensic evidence in its proper context,
                     be able to draw conclusions about how electronic devices were used, the
                     purpose oftheir use, who used them, and when.


              d.     The process ofidentifying the exact electronically stored information on
                     a storage medium that are necessary to draw an accurate conclusion is
                     a dynamic process. Electronic evidence is not always data that can be
                     merely reviewed by a review team and passed along to investigators.
                     Whether data stored on an electronic device is evidence may depend on
                     other information stored on the electronic device and the application of
                     knowledge about how an electronic device behaves.             Therefore,
                     contextual information necessary to understand other evidence also falls
                     within the scope ofthe warrant.


              e.     Further, in finding evidence of how a device was used, the purpose of
                     its use, who used it, and when, sometimes it is necessary to establish
                     that a particular thing is not present on a storage medium.




       25.    Based on the foregoing, and consistent with Federal Rule of Criminal

Procedure 41(e)(2)(B), the warrant your affiant is applying for would permit the examination

ofthe Subject Device consistent with the warrant. The examination may require authorities




                                             10
        Case 1:19-mj-00036-HKS Document 1 Filed 03/05/19 Page 12 of 15



to employ techniques, including but not limited to, computer-assisted scans of the entire

medium that might expose many parts of the device to human inspection in order to

determine whether it is evidence described by the warrant.



       26.    Because this warrant seeks only permission to examine a device aheady in law

enforcement's possession, the execution of this warrant does not involve the physical

intrusion onto a premises. Consequently, your affiant submits there is reasonable cause for

the Court to authorize execution of the warrant at any time in the day or night



                                REQUEST FOR SEALING


       27.     It is respectfully requested that this Court issue an order sealing, until further

order of this Court, all papers submitted in support of this Application, including the

Application, Affidavit, and Search Warrant, and the requisite inventory notice (with the

exception ofone copy ofthe warrant and the inventory notice that will be left with LESSER).

Sealing is necessary because the items and information to be seized are relevant to an ongoing

investigation and not all of the targets of this investigation will be searched at this time.

Based upon my training and experience, I have leamed that online criminals actively search

for criminal affidavits and search warrants via the Internet, and disseminate them to other

online criminals as they deem appropriate, i.e., post them publicly online through forums.

Premature disclosure of the contents of this Affidavit and related documents may have a

significant and negative impact on this continuing investigation and may jeopardize its

effectiveness by alerting potential targets to the existence and nature of the investigation,

thereby giving them an opportunity to flee, or to destroy or tamper with evidence.



                                              11
         Case 1:19-mj-00036-HKS Document 1 Filed 03/05/19 Page 13 of 15



                                       CONCLUSION


        28.    Based upon the foregoing facts and information, I respectfully submit there is

 probable cause to believe that the items to be searched, described in Attachment A,found in

 the possession of LESSER on Eebruary 22, 2019, was used to facilitate the criminal activities

 alleged, and as such, contain evidence, as set forth in particular in Attachment B, relating to

 the commission of violations of Tide 18 U.S.C. § 875(c)(Interstate communication of threat)

 and Title 18 U.S.C. § 373 (solicitation to commit a crime of violence).



        29.    WHEREFORE, in consideration of the foregoing, it is respectfully requested

 that this Court issue the requested search warrant authorizing the search of each item,

 described in Attachment A,for the items described in Attachment B.




                                                    CHARLES S. TOLIAS
                                                    Special Agent
                                                    Homeland Security Investigations

 Sworn to before me this


-5)^1 dav of March , 20IR


 y kENNETH'SCHROEteCJR^
 United States Magistrate Judge




                                               12
        Case 1:19-mj-00036-HKS Document 1 Filed 03/05/19 Page 14 of 15




                        ATTACHMENT A: SUBJECT DEVICE



Subject Device:

The property to be searched is a silver Apple iPhone XS Max assigned to telephone phone
number(716)348-7008, that belongs to Yanyan LESSER. The cellular telephone, which was
in LESSER's possession when she was encountered on Eebruary 22,2019, at the Peace Bridge
Port of Entry is currently in possession of Homeland Security Investigations, 250 Delaware
Avenue, Buffalo, New York.




                                                               iPi.on
         Case 1:19-mj-00036-HKS Document 1 Filed 03/05/19 Page 15 of 15




                                     ATTACHMENT B
                      Particular Things to be Searched for and Seized


       All records and information on the Subject Device described in Attachment A that
constitute ftuits, evidence, and instrumentalities ofviolations of18 U.S.C.§875(c)(Interstate
communications of threats) and 18 U.S.C. 373 (solicitation to commit a crime of interstate
violence), that is stalking with the intent to seriously injure in violation of18 U.S.C.2261A(a)
including but not limited to;

        1.     Content of all call logs, contact lists, text messages, emails (including those
sent, received, deleted and drafted), instant messages, social media account activity(including
browser history, web page logs, and search terms entered by the user), and other electronic
media constituting evidence, ftuits, or instrumentalities ofthe violations described above;

       2.      Evidence ofuser attribution showing who used or owned the devices at the time
the things described in this warrant were created, edited, or deleted, such as for example,logs,
phonebooks, saved usemames and passwords, documents, and browsing history;

       3.     Evidence ofthe times the devices were used;

       4.      Passwords, encryption keys, and other access devices that may be necessary to
access the devices;

      5.      Contextual information necessary to understand the evidence described in this
attachment, all of which constitute evidence, fruits and instrumentalities of the violation
described above.
